OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX J23Q8, CAPITOL STATION, AUSTIN, TEXAS 78711
              OFFICIAL Be/StNESS^w                                   U.S. POSTAGE » PITNEY BOWES
              STATE OF TEXAS
              PENALTY FOR A
              PRIVATE USE ##/ $&&                                    ZIP 78701
                                                                     02 1W
 10/28/2015                                                         0001401682 NOV 03. 2015-
                                   sf "^^
 MARTINEZ, RICKY JOSEPH fer\ctlNo39069,£B(1)                                     WR-83,479-02
                                        T
 On this day, this Court has granted*the tfiaUcourtJs request for an extension of time
 to file the supplemental record. TJI-ie^jappJgm'ental record is due in this Court on
                                       ^te^B^
 Monday, January 25, 2016.
                                                                            Abel Acosta, Clerk

                               RICKY JOSEPiffl MARTINEZ
                               TAYLOR COliNTY JAIL
                               910 SOUTH JT7TH STREET
                               ABILENE, li 79602                                    •U'TF




N3B   79602                     lll''''l'l'HHlM,Mi,l'H'l'lll'T,',''l,hllMll'lrll'l'll